UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2060



JING PING LIN,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A77-994-592)


Submitted:   April 20, 2005                 Decided:   May 18, 2005


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Yee Ling Poon, Jay Ho Lee, LAW OFFICES OF YEE LING POON, New York,
New York, for Petitioner. Peter D. Keisler, Assistant Attorney
General, Blair O’Connor, Senior Litigation Counsel, Teresa A.
Wallbaum, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jing Ping Lin, a native and citizen of the People’s

Republic of China, petitions for review of the Board of Immigration

Appeals’ (Board) order denying him asylum, withholding of removal,

and protection under the Convention Against Torture.*

          We will reverse the Board only if the evidence “‘was so

compelling that no reasonable fact finder could fail to find the

requisite fear of persecution.’”     Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002) (quoting INS v. Elias-Zacarias, 502 U.S. 478,

483-84 (1992)).   Credibility determinations of the immigration

judge (IJ) and Board are entitled to deference as long as they are

supported by substantial evidence.     See Figeroa v. INS, 886 F.2d
76, 78 (4th Cir. 1989).   We have reviewed the evidence of record,

the immigration judge’s decision, and the Board’s order, and we

conclude that there is substantial evidence in the record to

support the IJ’s finding that Lin’s testimony was not credible. We

further find substantial evidence supports the conclusion that Lin

failed to establish the past persecution or well-founded fear of

future persecution necessary to establish eligibility for asylum.

See 8 C.F.R. § 1208.13(a) (2004) (stating that the burden of proof

is on the alien to establish eligibility for asylum); Elias-

Zacarias, 502 U.S. at 483 (same).


     *
      Lin does not seek review of that part of the order that
denied withholding of removal and protection under the Convention
Against Torture.

                               - 2 -
          Accordingly, we deny Lin’s petition for review.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                   PETITION DENIED




                              - 3 -